IN THE SUPREIVIE COURT OF THE STATE OF DELAWARE

ALFRED SATCHELL, §
§ No. 660, 2014
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in and
v. § for Sussex County
§
STATE OF DELAWARE, § Cr. ID No. 1201006265
§
Plaintiff Below, §
Appellee. §

Submitted: March 3, 2015
Decided: March 6 , 2015

O R D E R
This 6th day of March 2015, it appears to the Court that, on February

11, 2015, the Chief Deputy Clerk issued a notice to show cause, by certiﬁed
mail, directing the appellant to show cause why this appeal should not be
dismissed for his failure to file an opening brief and appendix. The
appellant has not responded to the notice to show cause within the required

ten-day period. Dismissal of the appeal is deemed to be unopposed.
NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.

COURT: